DETAILED ACTION
This Allowance Action is in response to the claims filed on 9/7/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Susan Oiler on 3/24/2022.

The application has been amended as follows: 

(Amended) 1. A three-port latching valve for an engine system comprising:
a housing having a first port, a second port, and a third port in controlled fluid communication with one another by three magnetically latching valves enclosed within the housing; wherein each magnetically latching valve comprises:
a solenoid housing enclosing a linearly translatable armature seated within a solenoid and connected to a poppet valve; wherein the armature is movable between an open position and a closed position, respectively, after a pulse of voltage to the solenoid;
a permanent magnet fixedly seated within the solenoid housing at a position for magnetically latching the armature in the open position after one pulse of voltage to the solenoid moves the armature to the open position; and
a spring seated around the connection of the armature to the poppet valve with a first end against the poppet valve and a second end against the housing or solenoid housing; wherein the spring biases the poppet valve closed when the armature is in the closed position and has a pre-selected spring rate that mechanically relieves pressure if the spring rate is exceeded;
wherein the armature is in an unpowered state after translation to either of the open position or the closed position;
wherein the three magnetically latching valves are each individually electrically controllable and collectively provide for a no flow position, flow between the first port and the second port, flow between the first port and the third port, flow between the second port and the third port, and flow between the first port, the second port, and the third port.

(Amended) 2. The latching valve of claim 1, wherein the housing of the three-port latching valve defines dual chambers in dual levels, wherein the dual levels are separated by a plate and the dual chambers are separated by a first divider wall in a first of the dual levels and a second divider wall in a second of the dual levels, wherein the first divider wall is offset from the second divider wall by a lineal distance (D).

(Amended) 8. The latching valve of claim 1, wherein the housing of the three-port latching valve has an electrical connector in electrical communication with the solenoid of each of the three magnetically latching valves.

(Amended) 9. The latching valve of claim 8, wherein a microprocessor for electronic control of the three magnetically latching valves is enclosed within the housing of the three-port latching valve and is in electrical communication with the electrical connector.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses the valve structure as disclosed in claim 1. The closes prior art is Li et al. (US 2005/0047923) which discloses a three port valve, but it is not a latching valve it does not have the magnets in the solenoid housing to hold the armature open. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747